Name: Council Regulation (EEC) No 2664/84 of 18 September 1984 amending for the fourth time Regulation (EEC) No 171/83 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 9 . 84 Official Journal of the European Communities No L 253/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2664/84 of 18 September 1984 amending for the fourth time Regulation (EEC) No 171 /83 laying down certain technical measures for the conservation of fishery resources THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas, under Article 2 of Regulation (EEC) No 170/83 , the Council has to work out, in the light of the available scientific advice and , in particular, of the report prepared by the Scientific and Technical Committee for Fisheries , the conservation measures necessary to achieve the aims set out in Article 1 of that Regulation ; Whereas Regulation (EEC) No 171 /83 (2), as last amended by Regulation (EEC) No 2178/84 ('), lays down general rules for the fishing of biological resources found in Community waters ; Whereas mackerel fishing should be more strictly regulated in ICES division VII , 'Article 15 1 . It shall be prohibited to retain on board mackerel which are caught in an area, hereinafter called "the area", bounded by the following coordi ­ nates :  a point on the south coast of England at longi ­ tude 03 °00'W,  latitude 49 °30'N, longitude 03 °00'W,  latitude 49 °30'N, longitude 07 °00'W,  latitude 52 ° 00'N, longitude 07 °00'W,  a point on the west coast of Wales at latitude 52 °00'N , unless the weight of mackerel does not exceed 1 5 % by weight of the total quantities of mackerel and other species on board caught in the area . The first subparagraph shall not apply to vessels fishing with gill nets and handlines . Nor shall it apply to vessels fishing with bottom trawls, Danish seines or other similar nets provided they have on board a minimum of 75 % by weight, calculated as a percentage of the total weight of all the species on board :  of nephrops when these vessels are using nets the mesh size of which is set for the regions concerned in Annex IV, HAS ADOPTED THIS REGULATION Article 1 Article 15 of Regulation (EEC) No 171 / 83 is hereby replaced by the following :  of nephrops and the species listed in Annex V when these vessels are using nets the mesh size of which is set for the regions concerned in Annex I. It shall also not apply to vessels in transit through the area in so far as all fishing gear is stowed in accordance with the conditions set out in the Annex to Regulation (EEC) No 2057/82 (') in order that it may not be readily used or to vessels which are not equipped for fishing and to which mack ­ erel are being transhipped . (') OJ No L 24, 27 . 1 . 1983 , p . 1 . 0 OJ No L 24 , 27 . 1 . 1983 , p . 14 . 0 OJ No L 199, 28 . 7 . 1984, p . 1 . No L 253/2 Official Journal of the European Communities 21 . , 9 . 84 All mackerel which are on board shall be deemed to have been caught within the area , except those which have been declared to be on board before entering the area under the procedure described in the following subparagraphs . The captain of a fishing vessel who intends to enter the area in order to fish and who has mack ­ erel on board his vessel must notify the control authority of the Member State in whose fisheries zone he intends to start fishing of his estimated time and place of arrival in the area no more than 36 hours and no less than 24 hours before that time . On entering the area he must notify the appro ­ priate control authority of the quantities of mack ­ erel which he has on board and which are entered in the log-book . The captain may be required to submit his log-book and catches on board for veri ­ fication at a time and place to be determined by the appropriate control authority. This time shall be no later than six hours after receipt by the control authority of the message notifying the quantities of mackerel on board and this place shall be at a point as near as possible to the point of entry into the area . Ministry of Agriculture, Fisheries and Food, telex : London 21 274. Nothing in the present paragraph shall be inter ­ preted as permitting a vessel flying the flag of or registered in a Member State which does not have a mackerel quota from the stock occurring in the area or whose quota is exhausted to have any mackerel on board, unless this mackerel is a by-catch taken with catches of horse mackerel or pilchard and the mackerel does not exceed 10 % of the total weight of mackerel , horse mackerel and pilchard on board, except where the captain can prove that the mackerel has been caught from another stock . The provisions of this paragraph shall cease to be effective on 1 January 1987 unless the Council , on a proposal from the Commission , decides other ­ wise by a qualified majority before 1 August 1986 in the light of the situation of the Western mack ­ erel stock . 2 . Trawls having mesh sizes smaller than 32 mm may not be used between 1 July and 15 September in waters situated within three miles of the coastline in the Skagerrak and the Kattegat . However, when trawling within these waters and during this period :  for deep-water prawn (Pandalus borealis) or shrimp, a mesh size of 30 mm may be used,  for eelpout, or scorpion fish to be used for bait, meshes of any size may be used . 3 . Explosives, poisonous or stupefying substances and guns may not be used for the purpose of catching fish . Furthermore, in the Skagerrak and the Kattegat the use of electric current for the purpose of catching fish is forbidden . However, tuna and basking shark may be caught using harpoon guns and electric current . The captain of a fishing vessel who intends to enter the area for the purpose of having mackerel transhipped to his vessel must notify the control authority of the Member State in whose fishery zone transhipment will take place of the intended time and place of transhipment no more than 36 hours and no less than 24 hours before that time . Immediately on completion of transhipment he must notify the appropriate control authority of the quantities of mackerel which have been tran ­ shipped to his vessel . The appropriate control authorities are :  France : Mimer, telex : Paris 250 823 , (') OJ No L 220, 19 . 7 . 1982, p. 1 .  Ireland : Department of Fisheries and Forestry, telex : Dublin 90 253 FFWS, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1985 .  United Kingdom : 21 . 9 . 84 Official Journal of the European Communities No L 253/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1984. For the Council The President A. DEASY